UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 7, 2010 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 363 N. Sam Houston Parkway E., Suite 100 Houston, Texas 77060 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 847-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At the May 7, 2010 annual meeting of stockholders of Newfield Exploration Company (“Newfield”), Newfield’s stockholders elected all of Newfield’s 11 nominees for director, approved the Newfield Exploration Company 2010 Employee Stock Purchase Plan and ratified the appointment of PricewaterhouseCoopers LLP as Newfield’s independent registered public accounting firm for the year ending December 31, 2010 by the following votes: 1.Election of Directors: Nominee For Against Abstentions Broker Non-Votes Lee K. Boothby Philip J. Burguieres Pamela J. Gardner John Randolph Kemp III J. Michael Lacey Joseph H. Netherland Howard H. Newman Thomas G. Ricks Juanita F. Romans C. E. (Chuck) Shultz J. Terry Strange 2.Approval of the Newfield Exploration Company 2010 Employee Stock Purchase Plan: For: Against: Abstentions: Broker Non-Votes: 3.Ratification of Appointment of Independent Registered Public Accounting Firm: For: Against: Abstentions: Broker Non-Votes: 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date: May 10, 2010 By: /s/ Brian L. Rickmers Brian L. Rickmers Controller
